Citation Nr: 0601647	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  95-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.

2.  Entitlement to an extension of a temporary total 
convalescence rating beyond September 30, 1994 under 38 
C.F.R. § 4.30.

3.  Entitlement to an increased rating for residuals of donor 
surgery of the right iliac crest, currently evaluated as 10 
percent disabling.

4.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.

5.  Entitlement to a rating in excess of 10 percent for a 
right hand disability.

6.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a January 1993 decision, the RO 
declined to reopen a previously denied claim of entitlement 
to service connection for pulmonary tuberculosis.  A May 1994 
RO rating decision granted service connection for 
pseudofolliculitis barbae and assigned an initial 0 percent 
disability rating effective to the date of claim; granted 
service connection for arthritis of the left knee as part of 
the veteran's already service-connected chondromalacia of the 
left knee, status post arthroscopic surgery left knee, 
evaluated as 10 percent disabling from March 1988; and 
granted service connection for arthritis of the fifth 
metacarpal joint as part of the veteran's already service- 
connected residuals of surgery of Guyon's Canal release with 
shortening of the right little finger metacarpal right little 
finger, evaluated as 10 percent disabling from November 1, 
1986.  In a December 1994 rating decision, the RO assigned a 
temporary total convalescent rating effective from August 22, 
1994, through September 30, 1994 under 38 C.F.R. § 4.30.

This case was before the Board in June 1997 and March 1998 
when it was remanded for additional development.  In July 
2000, a hearing was held at the St. Petersburg, Florida RO 
before C.W. Symanski, who is the Veterans Law Judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing.  38 
U.S.C.A. § 7102(b) (West 2002).  The Board issued a decision 
in this case in December 2000 which declined to reopen the 
claim for entitlement to service connection for pulmonary 
tuberculosis, and denied the claims for an extension of a 
temporary total convalescence and an increased rating for 
residuals of donor surgery of the right iliac crest.  The 
claims for increased ratings for a right hand and left knee 
disability were addressed in a remand order.

The veteran subsequently appealed the Board's December 2000 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act (VCAA) of 2000. 
106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this 
law redefined VA's notice and duty to assist requirements.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  In July 2001, the parties filed a Joint Motion for 
Remand and to Stay Proceedings to allow the Board consider 
the claim under the revised laws.  On July 17, 2001, the 
Court vacated the Board's December 2000 decision pursuant to 
the Secretary's unopposed joint motion for remand requesting 
reconsideration of the claims.

Thereafter, the Board deferred adjudication of the claims 
pending further development pursuant to 38 C.F.R. § 
19.9(a)(2).  In August 2002, new schedular criteria for 
evaluating finger and skin disabilities became effective.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002) and 67 Fed. Reg. 
49590-49599 (July 31, 2002).  In June 2003, the Board 
remanded the issues of increased ratings for residuals of 
donor surgery of the right iliac crest, pseudofolliculitis 
barbae and a right hand disability to the RO to provide the 
veteran notice of the regulatory changes and to ensure 
complete development of the claims under the new criteria.  
The Board also remanded the claim for an increased rating for 
left knee disability.  Thereafter, the Board received 
additional information and adjudicated the claim pursuant to 
the provisions of 38 C.F.R. § 19.9(a)(2) then in effect.  The 
veteran subsequently appealed this decision to the CAVC.  On 
October 22, 2003, the CAVC vacated the Board's June 2003 
decision pursuant to the terms of a Joint Motion for Remand 
requesting the Board's consideration of a precedential 
opinion issued after the Board's decision.  The Board 
remanded the case to the RO in July 2004 for further 
development.

The claims of entitlement to a rating in excess of 10 percent 
for a right hand disability, and entitlement to a rating in 
excess of 10 percent for a left knee disability are addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  In a January 1986 decision, the Board denied a claim of 
entitlement to service connection for pulmonary tuberculosis 
on the basis that there was no competent evidence of a 
current disability related to service.

2.  Additional evidence submitted since the Board's January 
1986 decision is not material as it does not tend to show the 
presence of a current disability related to service and is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim.

3.  The clinical findings demonstrate that the veteran 
continued to require convalescence following the August 1994 
surgery on his left knee and right iliac crest until no later 
than September 1994.

4.  The veteran's residuals of donor surgery of the right 
iliac crest are manifested primarily by complaints of 
tenderness and pain in the area of a superficial, stable 
surgical scar without objective evidence of significant 
functional limitation of an affected part.

5.  The veteran's pseudofolliculitis barbae is manifested by 
occasional flare-ups after shaving; no more than slight 
involvement on a limited exposed area, no constant exudation, 
itching or extensive lesions is present, and there is no 
residual scarring of an exposed surface.


CONCLUSIONS OF LAW

1.  A January 1986 Board decision that denied service 
connection for pulmonary tuberculosis, characterized as a 
pulmonary disability, is final.  38 U.S.C.A. §§ 1110, 4004(b) 
(West 1982); 38 C.F.R. § 19.193 (1986).

2.  Evidence received since the Board's January 1986 decision 
is not new and material, and the veteran's claim for service 
connection for pulmonary tuberculosis has not been reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  An extension of the temporary total rating on account of 
post-surgical convalescence beyond September 1994 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.30 (2005).

4.  The criteria for a rating greater than 10 percent for 
residuals of donor surgery of the right iliac crest have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1994-2002); 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2003-05).

5.  The criteria for a compensable initial rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110(g) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7805, 7806 (1994-2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7805, 7806 (2003-05).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder that consists of three separate volumes.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

I. New and material - pulmonary tuberculosis

Review of the record indicates that a claim for service 
connection for pulmonary tuberculosis was previously denied 
by Board decision dated January 1986.  That decision is 
final.  38 U.S.C.A. § 4004(b) (West 1982); 38 C.F.R. § 19.193 
(1986).  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).  
The Board notes that a revised standard for adjudicating new 
and material evidence claims is not applicable to the claim 
on appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 38 C.F.R. § 
3.156(a) only applies to claims received on or after August 
29, 2001).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  In certain circumstances, x-ray evidence alone of 
tuberculosis in service may be adequate to support a grant of 
service connection.  38 C.F.R. § 3.370 (2005).  Pulmonary 
tuberculosis may also be granted on a presumptive basis even 
though there is no evidence of such disease during the period 
of service.  The provisions allowing presumptive service 
connection read as follows:

      (a) Pulmonary tuberculosis. (1)  Evidence of 
activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3- year 
presumptive period provided by § 3.307(a)(3) will 
be taken as establishing service connection for 
active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service 
connection and evaluation may be assigned only 
from the date of such diagnosis or other evidence 
of clinical activity.  
      (2)  A notation of inactive tuberculosis of 
the reinfection type at induction or enlistment 
definitely prevents the grant of service 
connection under § 3.307 for active tuberculosis, 
regardless of the fact that it was shown within 
the appropriate presumptive period. 
      (b)  Pleurisy with effusion without obvious 
cause.  Pleurisy with effusion with evidence of 
diagnostic studies ruling out obvious 
nontuberculous causes will qualify as active 
tuberculosis.  The requirements for presumptive 
service connection will be the same as those for 
tuberculous pleurisy. 
      (c)  Tuberculous pleurisy and endobronchial 
tuberculosis.  Tuberculous pleurisy and 
endobronchial tuberculosis fall within the 
category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis.  
Either will be held incurred in service when 
initially manifested within 36 months after the 
veteran's separation from service as determined 
under § 3.307(a)(2).  
      (d) Miliary tuberculosis.  Service connection 
for miliary tuberculosis involving the lungs is to 
be determined in the same manner as for other 
active pulmonary tuberculosis.

38 C.F.R. § 3.371 (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  The benefit 
of the doubt rule, however, does not apply to a new and 
material evidence analysis.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  VA has defined competency of evidence, 
pursuant to 38 C.F.R. § 3.159(a) as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions. 
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises. It would also include 
statements contained in authoritative writings 
such as medical and scientific articles and 
research reports or analyses. 
(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience. Lay evidence 
is competent if it is provided by a person who 
has knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

The evidence considered by the Board in its January 1986 
decision included service medical records which showed a 
February 1973 consultation due to the veteran's complaints of 
a sore throat and stuffy nose.  He was initially diagnosed 
with a viral upper respiratory infection (URI).  A March 30, 
1973 chest x-ray examination was interpreted as negative.  In 
April 1973, he was placed on isoniazid (INH) prophylactic 
therapy following positive testing for purified protein 
derivative of tuberculin (PPD).  His "International 
Certificates of Vaccination" record noted a positive tine 
test.  A tuberculosis detection and control data sheet noted 
a negative skin test on March 19, 1971.  Thereafter, he 
underwent monthly screenings until March 1974 at which time 
his INH therapy was discontinued.  In March 1974, he was seen 
for complaint of "cold" symptoms of two months duration.  On 
examination, his chest and throat were clear and he was 
diagnosed with a "cold" that was treated with Dimetapp and 
Robitussin.  At that time, his chest was noted to be "clear."  
An August 1974 hospital admission to treat a right hand 
injury noted that chest x-ray examination was "within normal 
limits."  Otherwise, the only other pertinent record consists 
of the veteran's November 1974 separation examination.  At 
that time, the veteran denied a history of such symptoms as 
"CHRONIC OR FREQUENT COLDS," "TUBERCULOSIS," "SHORTNESS OF 
BREATH," "PAIN OR PRESSURE IN CHEST," and "CHRONIC COUGH."  
His chest x-ray examination was interpreted as "[n]egative."  
He was given a "NORMAL" clinical evaluation of the "LUNGS AND 
CHEST."

In pertinent part, the post-service medical records first 
reflected the veteran's report of "frequent chest colds" on 
VA examination in April 1984.  At that time, physical 
examination revealed no cough and x-ray examination of the 
chest did not reveal any abnormal findings.  During an RO 
hearing in October 1984, he testified to respiratory problems 
ever since his in-service treatment, and noted that a private 
physician queried as to whether he ever had TB.  He indicated 
that he continued to test positive for TB.  Thereafter, the 
RO obtained clinical records from Riverside Hospital, dated 
July 1984, which reflected the veteran's past history of a 
positive tine test with complaints of episodic dyspnea.  A 
pulmonary function test (PFT) was interpreted as 
"[e]ssentially normal" and no diagnosis was offered.  In a 
statement received in September 1985, the veteran alleged 
that he continued to test positive for TB, and that his 
tuberculosis problems were interfering with his job at USPS.  
The veteran reiterated his contentions during a Board hearing 
in November 1985 at which time he submitted a medical 
statement, dated May 1985, which read as follows:

"[The veteran] is a patient of mine whom I am 
following due to periods of episodic shortness of 
breath. I feel he should be put in a position 
where he is not exposed to any pulmonary 
irritants permanently."

In a decision dated January 1986, the Board denied the 
veteran's claim for service connection for a pulmonary 
disability on the basis that a chronic pulmonary disability 
was not present during service, and that a chronic pulmonary 
disability had not been demonstrated by objective medical 
evidence subsequent to service.

In February 1992, the veteran requested that the claim for 
entitlement to service connection for pulmonary tuberculosis 
be reopened.  The matter initially before the Board does not 
concern whether the veteran has submitted evidence sufficient 
to warrant a revision of the previous denial, but whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  38 C.F.R. § 3.156(a) (2001).  See generally 55 Fed. 
Reg. 19088, 19089 (May 8, 1990).  In order to reopen the 
claim, the veteran must cure the previous evidentiary defect 
by presenting new and material evidence on the issue of 
whether he manifests a chronic pulmonary disability.

The non-duplicative newly submitted evidence includes a 
February 1986 VA orthopedic examination report which reflects 
the veteran's report of shortness of breath, extremely bad 
colds and episodes of sting in the chest and coughing up of 
blood.  There were no pertinent findings contained in this 
report.  The veteran submitted clinical records from Drs. 
Robert J. Kleinhans, Jacob Green, Joseph M. Millan, Abraham 
Rogozinski, Alfonso M. Bremer, Steven D. Mathews, W.B. Evans, 
Edward W. P. Smith, John Morello, USPS and St. Vincent's 
Medical Center which reflect treatment for non-pulmonary 
complaints.  Examination reports from Dr. Mathews, dated from 
1990 to 1997, note incidental findings of clear lungs.  In 
September 1990, Dr. Rogozinski commented that the veteran's 
claim of manifesting tuberculosis of the spine was not 
"medically indicated."  A March 1991 report from Dr. Green, 
which noted a past history of TB positive in service with INH 
treatment, found that the lungs were equally expanded and 
clear without rales or rhonchi.  VA examination in December 
1988 revealed additional complaint of night sweats and weight 
loss which the veteran appeared to attribute to his claimed 
pulmonary disability.  At that time, an examination of his 
lungs was "essentially negative."

VA clinical records from the outpatient clinic at 
Jacksonville, Florida include the veteran's June and July 
1984 complaint of chest problems since service.  He 
complained of current symptoms of a blockage and pins and 
needles feeling in the chest with occasional productive cough 
and wheezing when working and sweating.  His physical 
examination demonstrated a clear chest, and an x-ray 
examination of the chest did not reveal any abnormal 
findings.  No diagnosis was offered.  VA clinical records 
from the Gainesville, Florida VA Medical Center include a 
January 1980 clinical record diagnosing his complaint of left 
lateral thoracic pain on breathing as an intercostals muscle 
strain.  A December 1987 hospital admission for left knee 
arthroscopy noted clinical findings of clear auscultory 
findings of the chest with a chest x-ray examination negative 
for cardiopulmonary disease.

The veteran has also introduced additional statements and 
testimony of record since the Board's January 1986 decision.  
He continues to believe that he manifests a current pulmonary 
disability stemming from service.  In March 1994 and 
September 1995, the veteran's representative pointed out that 
the veteran received INH treatment in service as a result of 
positive test for tuberculosis, but conceded that there had 
been no particular disability identified as being related to 
tuberculosis.  The veteran himself was more concerned in 
having the record show that he was exposed to tuberculosis in 
service.  He noted that, due to episodes of wheezing in 1985, 
his doctor advised him to discontinue working in the dusty 
engine shop.  In July 2000, the veteran testified to his need 
to undergo yearly x-ray examinations and blood testing to 
monitor tuberculosis.  He conceded that he was not suffering 
from active tuberculosis, but that he would test positive for 
the rest of his life.  He felt that tuberculosis could 
"reoccur" at any time.

None of the private and VA medical records suggests that the 
veteran manifests current pulmonary disability related to 
service.  There are occasional notations of the veteran's 
complaint of lung problems, but in the approximate 3 decades 
since the veteran has been discharged from service he has not 
been diagnosed with a pulmonary disability.  Rather, his 
clinical and x-ray examinations over the years have been 
negative for pulmonary disability.  In fact, the veteran's 
representative has conceded this point on two separate 
occasions.  As this newly submitted evidence is not material 
to the issue in question, it does not afford a basis upon 
which the veteran's claim may be reopened.

The veteran's statements and hearing testimony since the 
January 1986 decision are not new.  He has merely reiterated 
his belief that he manifests a current pulmonary disability 
as a result of service.  He has essentially conceded that 
there is no medical diagnosis to support his allegations, and 
his belief of current disability is not borne out by the 
competent medical evidence of record.  He has not provided 
any additional details of any consequence which could support 
a reopening of his claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (lay assertions in matters requiring medical 
expertise cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. §3.159(a) (2005).  In 
short, because the veteran's opinion is not supported by 
medical expertise, it is not probative of the issue at hand, 
namely whether he has a current disability that is 
attributable to service.  Therefore, the statements do not 
afford a basis upon which the veteran's claim may be 
reopened.  The Board finds that no new and material evidence 
has been presented sufficient to reopen the claim of service 
connection for pulmonary tuberculosis.

II. Extension of convalescence rating

The veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond September 30, 
1994 for convalescence following arthroscopic surgery on his 
left knee and right iliac crest in August 1994.  According to 
his statements and testimony of record, he claims that he 
should be awarded convalescent benefits until at least 
October 13, 1994 because, on that date, a VA clinician 
advised him of his need for continued medical management of 
degenerative joint disease of the left knee.  He further 
believed that a six-month period of award would be 
appropriate to allow proper healing time.  Since his surgery, 
he has used a walking cane due to frequent give-way with 
falling.  However, he has conceded that a VA physician 
advised him in September 1994 that his progress was "doing 
pretty well" with the exception of some unexpected swelling 
and loss of range of motion.  At that time, he was advised to 
limit his activities, and that he may need a total knee 
replacement in the future.

The regulatory provisions providing for convalescence ratings 
read as follows:

      A total disability rating (100 percent) will 
be assigned without regard to other provisions of 
the rating schedule when it is established by 
report at hospital discharge (regular discharge or 
release to non-bed care) or outpatient release 
that entitlement is warranted under paragraph 
(a)(1), (2), or (3) of this section effective from 
the date of hospital admission and continuing for 
a period of 1, 2, or 3 months from the first day 
of the month following such hospital discharge or 
outpatient release.  The termination of these 
total ratings will not be subject to 38 C.F.R. § 
3.105(e) of this chapter.  Such total rating will 
be followed by appropriate schedular evaluations.  
When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this section.

      (a) Total ratings will be assigned under this 
section if treatment of a service connected 
disability resulted in:
      (1) Surgery necessitating at least one month 
of convalescence (Effective as to outpatient 
surgery March 1, 1989; 
      (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) (Effective as 
to outpatient surgery March 1, 1989); 
      (3) Immobilization by cast, without surgery, 
of one major joint or more (Effective as to 
outpatient treatment March 10, 1976);

      A reduction in the total rating will not be 
subject to 38 C.F.R. § 3.105(e) of this chapter.  
The total rating will be followed by an open 
rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to 
assign the schedular evaluation, a physical 
examination will be scheduled prior to the end of 
the total rating period.

      (b)  A total rating under this section will 
require full justification on the rating sheet and 
may be extended as follows:
      (1)  Extensions of 1, 2 or 3 months beyond 
the initial three months may be made under 
paragraph (a)(1), (2), or (3) of this section. 
      (2)  Extensions of 1 or more months up to 6 
months may be made under paragraph (a)(2) or (3) 
of this section upon approval of the Adjudication 
Officer.

38 C.F.R. § 4.130 (2005).

The veteran underwent VA hospitalization on August 22, 1994 
due to left knee medial meniscus tear and a painful bone spur 
at the right iliac crest.  His operative report indicated 
that he underwent arthroscopic debridement of the left medial 
meniscus and excision of a bone spur from the right iliac 
crest.  A pathological report noted no evidence of malignancy 
in the bone spur.  He was discharged on August 23, 1994 with 
no complications.  He was instructed to wear a knee 
immobilizer and use of crutches for two days.  Thereafter, he 
was to remove the immobilizer, perform gentle range of motion 
exercises three times a day, and gradually increase his 
activity over the next 10 days.  He was advised to use the 
immobilizer and crutches as needed.  A follow-up examination 
was scheduled for September 1, 1994.

The veteran's September 1, 1994 follow-up examination 
reflected his report of decreased symptoms of catching, but 
no change in pain.  On examination, the surgical wounds were 
noted to be well healed.  His left knee demonstrated range of 
motion from 2 to 115 degrees.  At that time, he was 
instructed to continue range of motion and strength exercises 
on his own.  It was re-emphasized that he needed to protect 
the knee from "pounding" secondary (2º) to early degenerative 
joint disease (DJD).  He was to return for a follow-up visit 
in 6 weeks.

The veteran's October 13, 1994 follow-up examination 
reflected his report of doing well with improved symptoms.  
On examination, his surgical incisions were well healed.  His 
left knee was tender to palpation.  He was given an 
assessment of status post left lateral meniscectomy with 
degenerative joint disease with instructions for continued 
medical management of degenerative joint disease.  At that 
time, he was discharged from the orthopedic clinic.

Thereafter, a November 1994 VA outpatient treatment record 
noted that the veteran had been discharged from the 
orthopedic clinic on October 13, 1994.  This treatment record 
and subsequent VA outpatient treatment records note the 
veteran's continued complaint of left knee pain and weakness.

In August 1999, the veteran underwent VA special orthopedic 
examination report with benefit of review of his claims 
folder.  He complained of left knee pain which became 
aggravated and fatigued upon use.  He also reported current 
use of a transcutaneous electrical stimulation (TENS) unit at 
the area of the donor scar.  After reviewing the veteran's 
medical records, the examiner provided the following opinion:

"I would say with the properly motivated 
individual that the need for convalescence from 
this surgery would be approximately one month."

Based upon the medical and lay evidence of record, the Board 
finds that the preponderance of the evidence establishes that 
veteran continued to require convalescence following the 
August 23, 1994 surgery on his left knee and right iliac 
crest until no later than September 1994.  The record 
reflects that the veteran underwent surgery in August 1994 
for arthroscopic debridement of the left medial meniscus and 
excision of a bone spur from the right iliac crest.  There 
were no complications.  He was discharged with instructions 
to wear a knee immobilizer and use of crutches for two days.  
Thereafter, he was to begin weight bearing with range of 
motion exercises and a gradual increase in activity until the 
follow-up examination in September 1, 1994.  His September 1, 
1994 examination demonstrated well healed surgical wounds 
with range of motion from 2 to 115 degrees.  He was 
instructed to continue range of motion and strength exercises 
on his own, and return for a follow-up visit in 6 weeks.  At 
this point, it appears that he was bearing weight without 
assistive devices such as crutches or casts and he had 
substantial motion.  This finding is supported by the fact 
that he was advised to avoid "pounding" his knee due to his 
DJD.  His October 13, 1994 examination only reiterated the 
fact that he had degenerative joint disease of the left knee 
which required medical management.

In short, it does not appear that any of the criteria cited 
in § 4.30 were satisfied as of September 1, 1994 and there is 
certainly no indication of the criteria being satisfied at 
any time after September.  There were no surgical 
complications.  The surgical wounds were well-healed and the 
pain was described as being the same as was present prior to 
surgery.  He was instructed to work on range of motion and 
strengthening on his own.  He was capable of weight bearing.  
VA opinion in August 1999 indicated that the veteran's 
convalescence would have concluded within one month of the 
surgery in August 1994.  From this, the Board concludes that 
by the end of September 1994, the veteran's knee had 
stabilized from the surgery, to the point that post-surgical 
convalescence could be considered complete.

In so concluding, the Board has considered the veteran's 
descriptions of left knee symptoms as competent evidence.  
The criteria of 38 C.F.R. § 4.30 are specific, and do not 
contemplate the facts as to whether the left knee was fully 
functional and without impairment.  Rather, the provisions of 
38 C.F.R. § 4.30 essentially provide compensation for the 
temporary disability caused by a surgical procedure with 
recognition that overall disability rating should be re- 
evaluated after stabilization.  The preponderance of the 
medical evidence and opinion in this case establishes that 
the veteran does not meet the criteria for a convalescence 
rating beyond September 1994.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b) (West 2002).  The Board, therefore, finds that an 
extension of a temporary total convalescent rating under the 
provisions of 38 C.F.R. 4.30 beyond September 1994 is not 
warranted.

III.  Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating the claim, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

A.  Right iliac crest donor site

Historically, the veteran had a bone graft harvested from the 
right iliac crest in August 1974 in conjunction with an 
arthrodesis performed on his right 5th metacarpal joint.  An 
RO rating decision dated June 1987 established service 
connection for scar at the donor site of the right iliac 
crest, and assigned an initial noncompensable evaluation.

In October 1988, the veteran underwent examination by Abraham 
Rogozinski, M.D., based upon his report of low back pain with 
numbness involving the right lower extremity.  He described a 
fairly constant numbness and tingling over the posterolateral 
thigh and calf with involvement of the lateral aspect of the 
foot.  His physical examination was significant for 
diminished pinwheel sensation over the medial and lateral 
aspect of the right foot.  There was a well-healed anterior 
iliac incision with a positive Tinel's sign to percussion 
that the veteran reported caused tingling in his toes.  His 
hip motion was full and painless.  An x-ray examination 
demonstrated bony spurring over the anterior iliac spine 
consistent with prior bone grafting.  He was given 
impressions of multi-level disc degeneration, L5 spine; 
status post right iliac graft with probable incisional 
neuromas and possible spinal instability secondary to the 
above diagnoses.

In December 1988, the veteran underwent examination by Dr. 
Kleinhans with complaint of right lower extremity numbness 
that he related to spurs present at his right iliac bone 
graft site that he felt was pressuring his nerves.  An 
examination resulted in an impression of a probable 
incisional neuromas at the bone graft site.  An 
electromyography (EMG) study performed two months previous 
was interpreted as normal, but absent bilateral H reflexes 
indicated a possible S1 radiculopathy.  On VA examination in 
December 1988 he complained of localized discomfort to the 
scar site as well as down his right leg.  He was given a 
diagnosis of uncomfortableness at the donor site.

A Board decision dated July 1990 granted a 10 percent rating 
for scar at the donor site of the right iliac crest as 
analogous to a tender and painful superficial scar on 
examination.

In pertinent part, a December 1990 examination report by 
Steven D. Mathews, M.D., reflected the veteran's report of 
pain along the right anterior superior iliac crest radiating 
down the lateral aspect of his right leg.  Physical 
examination indicated a trigger point tenderness over the 
right superior anterior iliac crest that was localized and 
appeared to exacerbate pain radiating down to the anterior 
aspect of his right leg to feet.  He was given a diagnosis of 
trigger point tenderness over the right anterior superior 
iliac crest of unknown etiology.  In a letter dated February 
1991, Dr. Mathews indicated that, based upon the location and 
reproduction of pain, the pain emanating from the donor scar 
site was not consistent with sciatica.  However, some aspect 
of the syndrome may have been associated with muscular.  An 
April 1991 neurology consultation with Jacob Green, M.D., 
noted that nerve conduction studies showed a diffuse 
neuropathy bilaterally with right L5-S1 prolonged potentials.  
His magnetic resonance imaging (MRI) scan showed degenerative 
changes of the discs but no definite herniation.  In May 
1991, the U.S. Department of Labor accepted the veteran's 
claim of radiculopathy of the right leg being related to an 
on-the-job injury at the U.S. Postal Service.  

A November 1992 examination report from Dr. Mathews included 
a finding that the veteran's right lower extremity pain was 
aggravated with prolonged standing.

A January 1994 VA x-ray examination noted deformity of the 
right iliac bone laterally described in the clinic setting as 
a small boney mass.

On VA examination in June 1994, the veteran reported right 
hip pain in the region of the anterior aspect of the right 
ileum and just distal to the region of the anterior iliac 
spine.  He did not describe any specific area of numbness, in 
an anatomical distribution, specifically involving the 
lateral cutaneous nerve.  He did complain of numbness 
involving the lateral aspect of the thigh that extended below 
the knee.  He used a cane but seemed to be walking normally.  
Without a cane, he walked with a normal gait.  Physical 
examination of the hips showed full range of motion with 
report of tenderness beneath the scar in the region of the 
anterosuperior iliac spine on the right side.  An x-ray 
examination was significant for surgical ossa bone at the 
donor site in the region of the right anterosuperior iliac 
spine.  He was given diagnoses of status post bone harvesting 
of the right iliac crest and hyper-magnification of symptoms.

On August 22, 1994, the veteran underwent excision of a 
painful bone spur at the right iliac crest, otherwise 
described as a small bony spike.  A pathological report noted 
no evidence of malignancy in the bone spur.  A January 1995 
VA clinic record noted his continued complaint of tenderness 
at the right iliac crest assessed as a symptomatic right 
donor site iliac crest.  A March 1995 statement from Dr. 
Mathews provided an assessment that the veteran manifested 
right leg pain secondary to nerve damage in the spine.  A 
June 1995 private clinic record noted that the veteran's pain 
was relieved with an injection of Decadron.  In an August 
1995 VA clinic record, the veteran described 6-7/10 pain at 
the area of the donor scar.  An x-ray examination 
demonstrated a deformed area from the graft site with a 
smoothly outlined bony projection that measured a maximum of 
15 mm. in length and 8 mm. in width that had increased in 
size since the last x-ray examination one year previously.  
He was prescribed a TENS unit that provided him temporary 
relief of pain.

In September 1995, the veteran testified before the RO to a 
recurrence of bone spur growth at the right iliac crest.  His 
symptoms included pain, irritation and popping of the right 
side of his pelvic bone.  He used a TENS unit to help relieve 
his symptoms.  

Thereafter, the veteran's private clinic records include his 
continued report of pain in the right pelvis area at the bone 
donor site.  He was being treated with Celebrex and DayPro.  

In August 1999, the veteran underwent VA orthopedic 
examination with benefit of review of his claims folder.  He 
complained of a constant and intense pain in the scar area 
that was aggravated by bending.  His pain was relieved with 
use of a TENS unit.  Examination of the graft site revealed a 
8.5 centimeter long incision over the anterior portion of the 
wing of the ilium just above the anterior spine.  There was 
no tenderness or palpable spurs.  An x-ray examination 
resulted in an impression of deformity of the right iliac 
bone laterally, consistent with residual from a previous bone 
graft site, that appeared to further increase in bony 
projection since x-ray examination in 1995.  He was given a 
diagnosis of status postoperative excision multiple spurs 
from graft site of the right ilium.  The examiner commented 
that it was doubtful that right iliac scar interfered with 
his functioning.

In July 2000, the veteran appeared and testified before the 
Board.  He indicated his main reason for disability 
retirement was due to his inability to bend, lift, turn or 
twist.  He had difficulty sleeping on his right side.  He 
indicated having three bone spurs that caused limited 
mobility and a sciatic problem in the right leg.  He 
alternated using a cane on his left and right side due to 
whether the left knee or right iliac crest area was more 
painful.  He would be unable to sit for a prolonged period of 
time without use of a TENS unit.

A VA orthopedic examination in October 2002 noted the 
presence of a 3-inch incision at the right iliac crest that 
was tender to moderate palpation.  

The veteran's private clinic records in 2003 reflected his 
report of pain along the lateral aspect of the right hip 
associated with popping in the groin area, and radiation into 
the leg.  He was given injections of Depo Medrol and 
lidocaine into the right iliac crest.  A September 2003 x-ray 
examination conducted at St. Lukes Hospital noted bony 
exostosis along the lateral margin of the right ilium.

On VA examination in January 2005, the veteran appeared to 
have bursitis of the right superior iliac spine although he 
claimed his discomfort was due to harvesting of bone.  He 
indicated that his right hip and left knee pain limited his 
ability to walk more than a block.  His gait was noted as 
antalgic on physical examination.

VA skin examination in April 2005 included the veteran's 
report of a tender scar in the area of the right iliac crest 
donor site.  The scar was well healed and did not produce any 
particular functional loss of use of the affected part.  
However, he reported a bone spur in the area which affected 
his gait and required use of a cane.  The scar was 3-inches 
in length and nondeforming.  There was no evidence of keloid, 
ulceration or bleeding.  He was given a diagnosis of donor 
scar of the right iliac crest that was well-healed, 
nondeforming and not producing any functional loss of use of 
an affected part.

VA orthopedic examination in April 2005 recorded the 
veteran's complaint of difficulty with standing, lifting and 
bending due to right hip pain.  He used a cane most of the 
time, and reported restricted range of motion of the right 
hip.  He had been let go from work because he could not 
perform his work duties.  Examination of the right iliac 
crest bone graft site revealed a 3-inch diagonal scar over 
the anterior iliac crest that was extremely hypersensitive to 
light touch directly over the scar as well as the surrounding 
area.  The scar was neither widened, indurated nor adherent 
to the subcutaneous tissue area.  On laying down attempting 
to move with his right hip, he had only 20% normal range of 
motion due to guarding that he related to pain in the right 
hip area.  On sitting up, he still had restrictive range of 
motion approximately 20% of normal.  On walking across the 
examining room, he appeared to ambulate without a noticeable 
limp.  He reported using a cane although he did not bring one 
for examination.  The examiner offered the following 
comments:

The examinee is 6 feet 3 inches tall and 270 
pounds.  There is a very unusual picture here of 
the bone graft site being locally tender, but 
giving examinee such widespread difficulty of the 
musculotendinous unit about the right hip.  I 
think it is only speculation to give a diagnosis 
on this as this is extremely unusual for a bone 
graft site to give this much difficulty in motion 
of the hip.  The hip shows no abnormalities on x-
ray and it is difficult to realize that the 
patient would have this widespread muscle type 
pain involving loss of motion in the right hip.  I 
therefore feel, I cannot give a definitive 
diagnosis other than to say examinee has a tender 
scar from the bone graft site, but no other 
definitive reasons for the lack of motion in the 
right hip area.  I certainly feel that he appears 
to have pain on weightbearing and this would 
preclude him from doing a job that he had as a 
ticket clerk, which involved standing, walking, 
and lifting luggage.  He, therefore, has 
functional impairment of sustained walking or 
standing for more than probably 15 to 20 minutes 
without rest.  I have reviewed my previous report 
on this examinee, but that report was limited 
mainly to the left knee and right hand area.

As far as DeLuca findings, on the right hip, he 
has such limited motion that one cannot say 
anything about increased loss of motion due to 
repetitive use or with flare-ups and he appears to 
have this problem consistently and it is not 
intermittent with him.

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).

The veteran's 10 percent rating was assigned under the older 
version of Diagnostic Code 7804 as analogous to a superficial 
scar tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1997-2002).  This is 
the maximum rating under this diagnostic code.  Id.  A 10 
percent rating could also be assigned for a superficial scar 
when poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1997-2001).  Additionally, a 
scar could be rated on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1997-
2002).

Under the current criteria in effect, Diagnostic Code 7804 
still provides a maximum 10 percent rating for a superficial 
scar painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003-05).  A superficial scar is defined as one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 (2003-05).  Diagnostic Code 7802 provides for 
a 10 percent rating for scars other than head, face, or neck, 
that are superficial and that do not cause limited motion 
when involving an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2003-05).  Under Diagnostic Code 7803, a 10 percent rating 
is warranted for an unstable superficial scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note 2 (2003-05).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803, Note 2 (2003-05).  The criteria of 
Diagnostic Code 7805 still rates the disability according to 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003-05).

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected residuals of donor surgery of the right 
iliac crest.  He currently holds the maximum available rating 
for a tender and painful scar under Diagnostic Code 7804.  
The scar has been consistently described by medical examiners 
as a 3-inch, or 8.5 cm., incision at the right iliac crest 
that was well-healed, non-deforming, and non-adherent to the 
subcutaneous tissue.  The veteran does not provide any 
contrary description as to these characteristics.  As such, a 
separate 10 percent rating would not be warranted under 
either version of Diagnostic Code 7803.  The criteria of 
Diagnostic Code 7802 are clearly inapplicable due to the 
limited size of the area affected by the scar.

The veteran has primarily argued that his residuals of donor 
surgery of the right iliac crest involves a disabling 
condition of the right hip affecting his ability to ambulate.  
He attributes symptoms such as right hip pain with limitation 
of motion, popping of the pelvic bone, paresthesias of the 
right lower extremity, and overall right hip dysfunction to 
his service connected residuals of donor surgery of the right 
iliac crest.  His x-ray examinations demonstrate some 
residual deformity of the right iliac crest, to include bony 
exostosis.  His private examiners have provided him pain 
medication injections to the right iliac site to relieve his 
symptoms.  

The preponderance of the evidence, however, demonstrates that 
the veteran's claimed symptoms are not attributable to his 
service connected disability.  In June 1994, a VA examiner 
commented that the veteran was hypermagnifying his claimed 
symptoms.  A VA examiner in 1999 commented that it was 
"doubtful" that the right iliac scar interfered with his 
functioning as claimed.  VA skin examination in April 2005 
concluded that the scar was not producing any functional loss 
of use of an affected part.  On VA orthopedic examination in 
April 2005, the examiner concluded that there were no 
definitive reasons for the restricted right hip motion, and 
that it was "extremely unusual for a bone graft site to give 
this much difficulty in motion of the hip.  The veteran's 
private examinations have included findings of a diffuse 
bilateral neuropathy and possible S1 radiculopathy of the 
right leg related to a lumbar spine disability.  In February 
1991, Dr. Mathews opined that the pain emanating from the 
donor scar site was not consistent with sciatica, but felt 
there might be a muscular basis.  In March 1995, Dr. Mathews 
opined that the right leg pain was secondary to nerve damage 
in the spine.

The veteran has been rated for a subjective painful condition 
at the right iliac crest analogized as a painful and tender 
scar under Diagnostic Code 7804.  As such, the Board has 
considered the effect of pain in rating this disability.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a rating greater than 10 percent 
as the preponderance of the medical evidence demonstrates 
that the residuals of donor surgery of the right iliac crest 
does not involve neurologic and/or orthopedic impairment of 
the right hip and/or right lower extremity as claimed.  

In so holding, the veteran has been deemed competent to 
describe his symptoms of pain in the right hip area and right 
lower extremity.  His current 10 percent rating is based upon 
his subjective report of pain.  However, the veteran is not 
deemed competent to attribute his claimed symptoms of right 
hip/lower extremity pain to his service connected residuals 
of donor surgery of the right iliac crest.  This is so 
because he does not possess the medical training required to 
speak to matters of medical diagnosis and causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  The preponderance of the medical evidence 
demonstrates that his service connected disability is not 
causing any functional limitations as claimed.  Accordingly, 
the Board concludes that, even with application of 38 C.F.R. 
§ 4.7, the criteria for a rating greater than 10 percent for 
residuals of donor surgery of the right iliac crest are not 
met.  There is no doubt of material fact to be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

B.  Pseudofolliculitis barbae

Historically, the veteran was given a shaving profile in 
service due to moderate pseudofolliculitis barbae involving 
the neck and cheek.  A March 1999 statement from Dr. Smith 
indicated that the veteran had pseudofolliculitis barbae for 
which he should avoid shaving if possible.

On VA examination in June 1994, the veteran reported symptoms 
of itching and shaving for several days after shaving.  He 
did not use any medications.  He had not shaved for two years 
until the day of examination.  Physical examination noted him 
to be clean shaven with some typical firm folliculi seen 
about the neck area at the angle of the jaw with some 
darkening of the skin.  There were no active pustules.  Other 
than a pea-sized sebaceous cyst in the mid-back region, the 
remainder of the skin examination was normal.  He was given a 
diagnosis of pseudofolliculitis barbae.

During testimony before the RO in September 1995, the veteran 
described his pseudofolliculitis barbae as being manifested 
by crusting and festy type bumps when he shaved.  His skin 
was very dry and irritable.  His treatment consisted of 
shaving only once every 4 or 5 months.  

A September 1997 examination by Dr. Morello noted the 
veteran's report of breaking out in small bumps at the 
margins of shaving his beard.  He had used Retin-A with some 
improvement.  His physical examination demonstrated a few 
small perifollicular, erythematous and hyperpigmented papules 
on the upper neck a the site of shaving.  He was diagnosed 
with pseudofolliculitis barbae with recommendations to shave 
one stroke down with a straight edge.  He was also given 
Benzashave 10% and Retin-A Micro to use in the affected areas 
at night.

A March 1999 private clinic record noted that the veteran had 
a history of pseudofolliculitis barbae since service.  On 
physical examination, he was noted to have a short beard with 
no "PU's" on examination.

In July 2000, the veteran appeared and testified before the 
Board.  On shaving, his hair had a tendency to turn back into 
the skin and cause irritation.  He described his skin as 
being flaky and crusty after shaving.  He had tried different 
medications with no success.  He mostly wore a beard to avoid 
shaving.

VA examination in April 2005 reflected the veteran's 
complaint of a pruritic rash of the face, tending to flake 
and crust in the beard area and anterior neck, with small 
papules and postules when shaving every third to fourth day.  
His skin became erythematous, and he obtained partial relief 
with over-the-counter moisture cream.  Examination of the 
bearded area and anterior aspect of the neck demonstrated 
discrete small papular lesions.  The skin did not appear to 
be flaking, crusting or erythematous.  There were no 
pustules.  He was given a diagnosis of pseudofolliculitis 
barbae.

As indicated above, the regulations pertaining to evaluating 
disabilities of the skin were revised effective on August 30, 
2002.  See 67 Fed. Reg. 49590, 49596 (July 31, 2002).  Prior 
to the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).  The veteran's 10 percent 
rating was assigned under the older version of Diagnostic 
Code 7806 as analogous to eczema.  The 10 percent rating 
assigned under the older criteria contemplated exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1997-2002).  
A 30 percent evaluation required constant exudation or 
itching, extensive lesions, or marked disfigurement while a 
50 percent evaluation required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
Id.  

Under the criteria currently in effect, a 10 percent rating 
under Diagnostic Code 7806 contemplates dermatitis or eczema 
with at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  A 30 percent rating is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

Alternatively, the criteria of Diagnostic Code 7806 provides 
that eczema or dermatitis may be rated as disfigurement of 
the head, face, or neck under Diagnostic Code 78000 or scars 
under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) if 
such aspect was the more predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003-05).  Under the criteria 
in effect since August 30, 2002, scarring causing 
disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  

1) Scar 5 or more inches (13 or more cm.) in 
length;
2) Scar at least one-quarter inch (0.6 cm.) wide 
at widest part;
3) Surface contour of scar elevated or depressed 
on palpation;
4) Scar adherent to underlying tissue;
5) Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);
7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);
8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003-05).  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.

The veteran describes his pseudofolliculitis barbae as being 
manifested by crusty and festy type bumps on his face and 
neck after he shaves.  The affected skin area is further 
described as being dry, itchy and irritable.  The follicular 
lesions are present only after shaving.  For most of the 
appeal period, he described only occasional shaving of the 
face to avoid his symptoms but, in April 2005, reported 
shaving every third to fourth day.  On VA examination in 
1994, some folliculi were seen about the neck area, but there 
were no active pustules.  On examination by a private 
physician in 1997, a few small perifollicular erythematous 
and hyperpigmented papules were noted on the upper neck area.  
VA examination in April 2005 described discrete small papular 
lesions of the bearded area and anterior neck region that 
were neither flaking, crusting, or erythematous.  There were 
no pustules.  

On this evidence, the Board finds that the current evaluation 
of 10 percent fully compensates the level of disability 
related to pseudofolliculitis barbae.  The lay and medical 
descriptions do not demonstrate constant exudation, itching 
or extensive lesions on either an exposed surface or 
extensive area.  Clearly, the condition when active does not 
affect an area constituting 20 to 40 percent of the exposed 
areas.  He has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs a total 
duration of six weeks for any time during the appeal period.  
As such, the preponderance of the evidence is against a 
higher 30 percent rating under either version of Diagnostic 
Code 7806.

The Board further observes that there is no lay or medical 
evidence that the veteran's pseudofolliculitis barbae results 
in any permanent scarring of the exposed areas.  Even when 
active, the condition has never been described as causing any 
characteristic of deformity.  As such, the criteria of 
Diagnostic Code 7800 are not for application.  The Board also 
has considered whether the veteran is entitled to a "staged" 
rating for his pseudofolliculitis barbae, as prescribed by in 
Fenderson.  However, the rating described above reflects the 
greatest degree of disability shown by the record; thus, a 
staged rating is not for application.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

III.  Duty to assist and provide notice

In so holding, the Board notes that the claims on appeal were 
first adjudicated prior to the passage of the Veterans Claims 
Assistance Act (VCAA) of 2000 on November 9, 2000.  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that RO letters dated September 
2004 and December 2004, as well as the rating decisions on 
appeal, the statements of the case (SOC) and multiple 
supplemental statements of the (SSOC's), told him what was 
necessary to substantiate his claims.  In fact, the rating 
decisions on appeal, the SOC's and the multiple SSOC's 
provided him with specific information as to why his claims 
were being denied, and of the evidence that was lacking.  A 
Board letter dated September 2002 also advised the veteran of 
additional information and/or evidence deemed necessary to 
substantiate his claims.

The letters cited above satisfied the elements of (2) and (3) 
by notifying the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  On several occasions, the RO provided 
the veteran with authorization forms to allow VA obtain 
private medical evidence on his behalf.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The December 2004 letter specifically advised him 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  (emphasis original).  
The July 2005 SSOC provided him with the complete text of 
38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This is due to impossibility as the 
initial adjudications occurred before the passage of the 
VCAA.  This de minimis notice defect has resulted in no 
prejudicial harm to the appellant.  There is no indication 
that any aspect of the VCAA compliant language that may have 
been issued post-adjudicatory has prevented the appellant 
from providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the appellant as 
relevant to his claims on appeal.  The RO has also obtained 
information from the U.S. Postal Service.  There is no 
outstanding request to obtain any evidence identified as 
relevant to the claims on appeal.  Medical opinion and 
examination has been obtained on several occasions during the 
appeal period.  The most recent examination reports, dated 
April 2005, are adequate for rating the skin disabilities and 
residuals of donor surgery of the right iliac crest.  Medical 
opinion has also been obtained regarding the need for 
convalescence past September 30, 1994.  There is no duty to 
obtain opinion on the application to reopen service 
connection for pulmonary tuberculosis absent a reopening of 
the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2005).  The 
evidence and information of record, in its totality, provides 
the necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for pulmonary tuberculosis is 
not reopened.

Entitlement to an extension of the temporary convalescent 
rating beyond September 1994, under 38 C.F.R. § 4.30, is 
denied.

An increased rating for residuals of donor surgery of the 
right iliac crest is denied.

A higher initial rating pseudofolliculitis barbae is denied.


REMAND

The Board remanded the claim in June 2003 in order to obtain 
medical examination of the right hand and left knee 
disabilities.  The examination report obtained, dated January 
2005, mentions that the veteran's service connected right 
ring and little fingers are incapable of touching the palm, 
but provides no measurement in either inches or centimeters 
to allow the Board to determine whether favorable or 
unfavorable ankylosis exists.  With respect to the 
examination of the left knee, the examiner provided no 
discussion as to whether there was any measurable additional 
loss of range of motion due to functional disability on 
prolonged use.  See 38 C.F.R. §§ 4.40 and 4.45 (2005).  These 
examination reports obtained are inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2005).

Therefore, the claims are REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to obtain 
the names and addresses of all private medical 
care providers who treated the veteran for his 
left knee and right hand disabilities since May 
2005.

2.  The RO should obtain complete clinic records 
from the Gainesville, Florida VA Medical Center 
(VAMC) and Jacksonville, Florida Outpatient Clinic 
(OPC) since August 2002.

3.  The RO should provide the veteran with VA 
orthopedic examination of the right hand.  The 
claims folder and a copy of this remand should be 
provided to the examiner for review.  The examiner 
should be requested to provide the following 
examination findings: 
      a) a statement as to how near, in 
centimeters, the tip of the right ring finger can 
approximate the proximal transverse crease of 
palm;
      b)  a statement as to how near, in 
centimeters, the tip of the right little finger 
can approximate the proximal transverse crease of 
palm;
      c) range of motion findings for the right 
wrist;
      d) determine whether the right ring finger, 
little finger and/or right wrist exhibit pain, 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected disability; and, if feasible, express 
these determinations expressed in terms of the 
degree of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, 
or incoordination;
      e) if determining additional degree of motion 
loss due to functional impairment is not feasible, 
state why such determinations are not feasible
      f) provide an opinion as to whether pain 
could significantly limit functional ability 
during flare-ups or when the right hand or 
finger(s) are used repeatedly over a period of 
time, if feasible, express these determinations 
expressed in terms of the degree of additional 
range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination;
      g) if determining additional degree of motion 
loss due to repeated use is not feasible, state 
why such determinations are not feasible
      h) provide opinion as to whether there is any 
medical explanation as to the disparity of current 
findings with the findings on VA examinations in 
February 2001 and October 2002.

The RO should ensure that the examination report 
contains all necessary findings required under the 
revised regulations, that the Board's remand 
instructions are complied with, and that the 
examiner reviewed the claims folder.

4.  The RO should schedule the veteran for 
orthopedic examination for the purpose of 
determining the nature and severity of his left 
knee disability.  The claims folder and a copy of 
this remand must be made available to the examiner 
prior to the examination for review.  After 
physically evaluating the veteran, the medical 
examiner should address the following questions, 
to the best of his/her medical knowledge:
      a) What are the veteran's range of motion 
findings in extension and flexion of the left 
knee?
      b) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability 
of the left knee joint?  If feasible the examiner 
should portray any additional functional 
limitation of the left knee due to these factors 
in terms of degrees of additional loss of motion.  
If not feasible, this should be stated for the 
record together with the rationale.  If the 
veteran does not have pain or any of the other 
factors, that fact should be noted in the file.
      c) Does the veteran have any recurrent 
instability or lateral subluxation of the left 
knee as the result of his degenerative joint 
disease?  If so, the examiner should describe 
whether such instability or subluxation slight, 
moderate, or severe in degree?  
		d) provide opinion as to whether there is any 
medical explanation as to the disparity of current 
findings with the findings on VA examinations in 
February 2001 and October 2002.

The RO should ensure that the examination report 
contains all necessary findings required under the 
revised regulations, that the Board's remand 
instructions are complied with, and that the 
examiner reviewed the claims folder

5.  Thereafter, the RO should readjudicate the 
claims.  If the benefit sought on appeal remains 
denied, the veteran and his representative should 
be provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The veteran need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board has remanded this case to ensure complete 
development and due process of the law.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


